Case 1:05-md-01720-MKB-JO Document 7468 Filed 06/03/19 Page 1 of 2 PageID #: 109705



   United States District Court for the Eastern District of New York          ^      May
   CViarie r\i r!r« if+
   Clerk of Court                                                                        03 20jg ■"y-
   225 Cadman Plaza
                F
   ~
   Brooklyn, New     York 11201                                                                     ^


   In re Payment Card Interchange Fee and                  No.05-MD-01720(MKB)(JO)
   Merchant Discount Antitrust Litigation

   cc:


   Designated Rule 23(b)(3) Class Counsel:
   Alexandra S. Bernay
   Bobbins Geller Rudman & Dowd LLP
   655 West Broadway, Suite 1900
   San Diego, CA 92101

   cc:


   Designated Defendants' Counsel:
   Matthew A. Eisenstein
   Arnmold & Porter Kaye Scholar LLP
   601 MASSACHUSETTS AVE.,NW
   Washington, DC 20001-3743


   I am a member of the Rule 23(b)(3) Settlement Class in the case called In re Payment Card
   Interchange Fee and Merchant Discount Antitrust Litigation.

   I am a Class member because I was the owner of PORT PETROLEUM INC.22414 WARMSIDE
   AVE.TORRANCE CA.90505-2048 We accepted Visa and Mastercard cards from July 1994
   through June 19 2013.

   Re: Statement of Objections to Rule 23(b)(3) Class Counsel and Counsel for the Defendants'
         Counsel:



   I object to class counsel's request for attorneys'fees and expenses and /or to the request for
   service awards to the Rule 23(b)(3) Class Plaintiffs.

   My reasons for objecting is that the following list of compensation is excessive. The list
   includes:

                    1.) 10% of settlement funds.

                    2.) Charges for additional work to administer the settlement, distribute the
                        settlement fund and through any appeals at their normal hourly
                         rate.

                    3.) Expenses of administrative costs of settlements not to exceed 40
                        million.

                    4.) Out of pocket expenses and service award for each lawyer not to exceed
                         $250,000.
Case 1:05-md-01720-MKB-JO Document 7468 Filed 06/03/19 Page 2 of 2 PageID #: 109706




   We suggest that the lawyer compensation be based on a flat percentage of the final settlement
   amount determined by the court.

   Average contingency fees charged by lawyers in C.A. and N. Y. Is 33.33%. We suggest that
   this amount(33.33%)would be a fair total compensation for lawyers' particapation in this
   class action suit.

   My personal information is:

                  Douglas Gordon Wallace
                  22414 Warmside Ave.
                  Torrance, CA 90505
                  1 310 540-7739
